Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 1-9, 16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 lines 21-22, there is no antecedent basis for "the other side of groove wall surfaces opposed to each other in the tire circumferential direction of the air intake groove" and, as such, the scope of claim 1 is ambiguous.  



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Ono et al
6)	Claims 1-6, 8, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al (US 2011/0005652).
	The claimed tire is anticipated by Ono et al's tire as shown in FIGURES 4A, 4B.  The claimed air intake groove reads on narrow groove (14 + 13 + 15).  The claimed air introduction groove reads on one chamfered surface [FIGURE 4B].  The claimed air guiding section reads on a side of one end portion 16 which forms a "small groove" having a concave curved surface.  The claimed another air introduction groove reads on the other chamfered surface [FIGURE 4B].  The claimed another air guiding section reads on a side of another end portion 16 which forms a "small groove" having a curved concave surface. In view of the size of the "chamfer" and the size of the "small groove, an aperture ratio falling within the range of 50% or less is defined.  The claimed air introducing and air guiding is inherent in Ono et al's FIGURE 4A-4B embodiment. 
fails to require "the air guiding groove includes a groove wall surface parallel to a sidewall surface of the air intake groove in a longitudinal direction of the air intake groove".  It is noted that claim 1 fails to require "the air guiding groove includes a flat groove wall surface".  It is emphasized that applicant discloses an air guiding groove 26 defined by a curved groove wall surface [FIGURE 7D].  The description of "a groove wall of the air-guiding groove is parallel to a sidewall surface of the air intake groove at least partially in a radial direction" (amended claim 1 filed 12-30-20, original claim 4) is sufficiently broad to read on applicant's FIGURE 7D and fails to require structure not disclosed by Ono.   
Kawakami
7)	Claims 1, 3-9, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 2016/0016438 or WO 2014/142348) in view of at least one of Japan 399 (JP 2007-230399), Ono et al (US 2011/0005652) and Japan 803 (JP 01-108803).
	US 2014/0016428 is an English language equivalent of WO 2014/142348.  	Citation of paragraph numbers for Kawakami refer to US 2014/0016428.


	length (narrow groove) = 200 mm,
	width (narrow groove) = 10 mm,
	depth (narrow groove) = 100 mm,
	length (air inflow part) = 50 mm,
	width (air inflow part) = 50 mm,
	depth (air inflow part) = 20 mm.

See paragraph 80.  Kawakami teaches that the narrow groove 10 closes upon contact with the ground so that rigidity is enhanced to improve antiwear performance [paragraph 82].  In claim 1, the claimed air intake groove reads on the narrow groove 10 and the claimed air introduction groove reads on the air inflow part 11.  Kawakami does not recite an air guiding section.   
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Kawakami's pneumatic heavy load tire for a construction vehicle with the claimed air guiding section since (1) Japan 399 teaches providing a pneumatic tire for construction vehicles having a tread (thickness = 70 to 200 mm) comprising a narrow groove 20 (width = 8 to 20 mm) with a small groove 26 (void 26) having a depth of
20-100% (e.g. 100%) of the depth of the narrow groove 20 and being spaced from a center of the length of the narrow groove 20 to disturb a flow of air flowing in the narrow groove and thereby suppress rise of heat generation [FIGURES 1A, 1B], (2) Ono et al teaches providing a pneumatic tire for heavy load having a tread comprising a narrow groove (14 + 13 +15) such that each end of the narrow groove is provided with a cylindrically shaped end portion 16 (void 16) having a diameter 2-5 times larger than the width of the narrow groove to suppress generation of crack and prevent breakage of the tread [FIGURE 2, paragraph 74]; one of ordinary skill in the art readily understanding that the depth of the cylindrically shaped end portion 16 = 100% depth of the narrow groove, and/or (3) Japan 803 teaches providing a tire having a tread comprising a sipe 11 (narrow groove which closes upon contact with the ground) such that each end of the sipe 11 (narrow groove 11) is provided with a stress buffering part 12 (void 12) for preventing cracks [FIGURES 1-3, partial translation]; one of ordinary skill in the art readily understanding that the stress buffering part 12 (void 12) has a depth = 100% depth of the sipe 11 (narrow groove 11).  In claim 1, the claimed air guiding section reads on the void suggested by at least one of Japan 399, Ono et al and Japan 803.  Since Japan 399, Ono et al and Japan 803 teach that the void has a depth equal to the depth of the narrow groove, the void suggested by Japan 399, Ono et al and Japan 803 inherently guides air in the narrow groove to the bottom of the narrow groove.  In other words, the description of air guiding section in claim 1 fails to require structure different than the void suggested by at least one of Japan 399, Ono et al and Japan 803.  
	As to claims 1 and 3, it would have been obvious to arrange the air introduction groove and air guiding section in Kawakami's tread as claimed since (A) Kawakami teaches providing each air inflow part (air introduction groove) at an end of the narrow 
	With respect to "the air guiding groove includes a groove wall surface parallel to a sidewall surface of the air intake groove at least in a part of a radial direction" (claim 1), examiner makes the following comments:  A sidewall surface of the air intake groove 10 of Kawakami extends in the radial direction at 0 degrees with respect to the radial direction.  Japan 339 renders obvious providing Kawakami's heavy duty pneumatic tire with an air guiding groove (26) having a groove wall surface extending in the radial direction at 0 degrees with respect to the radial direction.  Ono renders obvious providing Kawakami's heavy duty pneumatic tire with an air guiding groove (16) having a groove wall surface extending in the radial direction at 0 degrees with respect to the fails to require "the air guiding groove includes a groove wall surface parallel to a sidewall surface of the air intake groove in a longitudinal direction of the air intake groove".  It is noted that claim 1 fails to require "the air guiding groove includes a flat groove wall surface".  It is emphasized that applicant discloses an air guiding groove 26 defined by a curved groove wall surface [FIGURE 7D].  The description of "a groove wall of the air-guiding groove is parallel to a sidewall surface of the air intake groove at least partially in a radial direction" (amended claim 1 filed 12-30-20, original claim 4) is sufficiently broad to read on applicant's FIGURE 7D and fails to require structure not suggested by Kawakami and at least one of Japan 339, Ono and Japan 803.
	As to claim 2, Kawakami's air inflow part 11 (air introduction groove) becomes deeper toward the narrow groove 10 (air intake groove).  See FIGURE 1B.           
	As to claim 4, Japan 399 teaches using a void (air guiding groove) having 100% depth, Ono teaches using a void (air guiding groove) having 100% depth, Japan 803 teaches using a void (air guiding groove) having 100% depth.  

	As to claims 6-9, note the arrangement of air inflow parts (air introduction grooves) on the narrow groove (air intake groove) disclosed by Kawakami [FIGURE 1A] and the suggestion from at least one of Japan 399, Ono et al and Japan 803 to provide Kawakami's narrow groove (air intake groove) with voids (air guiding sections in the form of grooves).  As to claim 8, it would have been obvious to one of ordinary skill in the art to provide Kawakami's tire as modified by at least one of Japan 399, Ono et al and Japan 803 such that an aperture ratio (B/A) is 50% or less as claimed since (1) the air inflow part (air introduction groove) disclosed by Kawakami has a relatively large area and (2) the void (air guiding section) suggested by at least one of Japan 399, Ono et al and Japan 803 has a relatively small area. 
	As to claim 16, note comments for claims 2 and 3.
	As to claim 19, note comments for claims 2, 3 and 4.
	As to claim 20, note comments for claims 2, 3 and 5.
Remarks
8)	Applicant's arguments filed 12-30-20 have been fully considered but they are not persuasive.
	Applicant's argument regarding the 102 rejection is not persuasive.  Since both a groove wall surface of the air guiding groove (16) and a sidewall surface of the air intake groove (14 + 13 +15) of Ono extend in the radial direction at 0 degrees with respect to fails to require "the air guiding groove includes a groove wall surface parallel to a sidewall surface of the air intake groove in a longitudinal direction of the air intake groove".  It is noted that claim 1 fails to require "the air guiding groove includes a flat groove wall surface".  It is emphasized that applicant discloses an air guiding groove 26 defined by a curved groove wall surface [FIGURE 7D].  The description of "a groove wall of the air-guiding groove is parallel to a sidewall surface of the air intake groove at least partially in a radial direction" (amended claim 1 filed 12-30-20, original claim 4) is sufficiently broad to read on applicant's FIGURE 7D and fails to require structure not disclosed by Ono.  
	Applicant's arguments regarding the 103 rejection are not persuasive.  A sidewall surface of the air intake groove 10 of Kawakami extends in the radial direction at 0 degrees with respect to the radial direction.  Japan 339 renders obvious providing Kawakami's heavy duty pneumatic tire with an air guiding groove (26) having a groove wall surface extending in the radial direction at 0 degrees with respect to the radial direction.  Ono renders obvious providing Kawakami's heavy duty pneumatic tire with an air guiding groove (16) having a groove wall surface extending in the radial direction at 0 degrees with respect to the radial direction.  Japan 803 renders obvious providing Kawakami's heavy duty pneumatic tire with an air guiding groove (12) having a groove wall surface extending in the radial direction at 0 degrees with respect to the radial direction.  In claim 1, "the air guiding groove includes a groove wall surface parallel to a fails to require "the air guiding groove includes a groove wall surface parallel to a sidewall surface of the air intake groove in a longitudinal direction of the air intake groove".  It is noted that claim 1 fails to require "the air guiding groove includes a flat groove wall surface".  It is emphasized that applicant discloses an air guiding groove 26 defined by a curved groove wall surface [FIGURE 7D].  The description of "a groove wall of the air-guiding groove is parallel to a sidewall surface of the air intake groove at least partially in a radial direction" (amended claim 1 filed 12-30-20, original claim 4) is sufficiently broad to read on applicant's FIGURE 7D and fails to require structure not suggested by Kawakami and at least one of Japan 339, Ono and Japan 803.
9)	No claim is allowed.
10)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
11)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 21, 2021